DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) was filed after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.114 has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on 07/02/2021 and 06/24/2021 has been entered.
	
	
	Claim status
The examiner acknowledges the amendment made to the claims on 07/02/2021 and 06/24/2021 (claims filed 07/02/2021 fixed the duplicate claim number filed 06/24/2021, and are hereby examined).
Claims 20-41 are pending in the application. Relative to the claims filed 04/21/2021, Claims 1-19 remain cancelled. Claims 20-26 are currently amended. Claims 27-41 are newly presented. Claims 20-41 are hereby examined on the merits.


Claim Objections
Claim 22 is objected to because of the following informalities:  “less than 10% by weight of dry expanded food product” should read “less than 10% by weight of the dry expanded food product”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  “wherein food-grade protein concentrate” should read ““wherein the food-grade protein concentrate”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22-23, 25, 27-29 and 35-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites “the thermoexpandable mixture” in line 9-10 and 12-13. However, the same claim does not recite “a thermoexpandable mixture”. There is insufficient antecedent basis for this limitation in the claim. It is further not clear what the thermoexpandable mixture is referring to. For the purpose of examination, the 
Claim 25 depends from claim 22 and therefore incorporate the indefinite subject matter therein. Appropriate correction is required.
Claim 23 depends from claim 20 and recites “according to which the thermoexpandable precursor is subjected to heat under vacuum in the microwave device to cause the expansion of the mixture and the reduction of water content”. However, claim 20 does not recite “a thermoexpandable precursor”. There is insufficient antecedent basis for this limitation in the claim. It is also unclear what the thermoexpandable precursor is referring to.  It is further unclear if “to heat under vacuum in the microwave to cause the expansion of the mixture and the reduction of water content” is the same heating of the mixture in a microwave as recited in claim 20, or an extra heating. For the purpose of examination, the thermoexpandable precursor is interpreted to mean the mixture of protein and water recited in claim 20, and the “to heat under vacuum in the microwave to cause the expansion of the mixture and the reduction of water content” is the same heating of the mixture in a microwave as recited in claim 20. Appropriate correction is required.
Claim 25 depends from claim 22 and recites “according to which the thermoexpandable precursor is subjected to heat under vacuum in the microwave to cause the expansion of the mixture and the reduction of water content”. It is not clear what “the mixture” is referring to given that claim 22 recites both a homogeneous mixture and the thermoexpandable mixture. It is also unclear if “to heat under vacuum in the microwave device to cause the expansion of the mixture and the reduction of water 
Claim 27 depends from claim 20 and recites “further comprising adding a food-grade texturizing additive prior to subjecting the mixture to heat in a microwave”. It is unclear where the texturizing additive is added to. It is further unclear if “a microwave” as recited in the claim is the same microwave as recited in claim 20. For the purpose of examination, the limitation is interpreted to mean adding a food-grade texturizing additive to the mixture prior to subject the mixture to heat in the microwave. Clarification is required.
Claim 28 depends from claim 20 and recites “further comprising adding a food-grade salt derived from an organic or mineral acidifying agent prior to subjecting the mixture to heat in a microwave”. It is unclear where the salt is added to. It is further unclear if “a microwave” as recited in the claim is the same microwave as recited in claim 20. For the purpose of examination, the limitation is interpreted to mean adding a food-grade salt derived from an organic or mineral acidifying agent to the mixture prior to subjecting the mixture to heat in the microwave. Clarification is required.
Claim 29 depends from claim 20 and recites “further comprising adding at least one of flavour additives, colourant additives, and sweeteners”. It is unclear where the additives/sweetener is added to or at what stage the additives/sweetener is added. For 
Claim 35 depends from claim 20 and recites “wherein the step of expanding the thermoexpandable mixture expands the thermoexpandable mixture by about 200% with respect to an initial volume prior to subjecting the thermoexpandable mixture in the microwave”. However, claim 20 does not recite “a thermoexpandable mixture”. There is insufficient antecedent basis for this limitation in the claim. It is further unclear what the thermoexpandable mixture is referring to. For the purpose of examination, the thermoexpandable mixture is interpreted to mean the mixture of protein and water recited in the claim 20. Appropriate correction is required.
Claim 36 depends from claim 21 and recites “further comprising adding a food-grade texturizing additive prior to subjecting the mixture to heat in a microwave”. There is insufficient antecedent basis for the limitation “the mixture”. It is further unclear what “the mixture” is referring to. It is further unclear where the texturizing additive is added to. It is further unclear if “a microwave” as recited in the claim is the same microwave as recited in claim 21. For the purpose of examination, the limitation is interpreted to mean adding a food-grade texturizing additive to the food-grade liquid protein concentrate of animal or plant origin prior to subjecting the food-grade liquid protein concentrate to heat in the microwave. Clarification is required.
Claim 37 depends from claim 21 and recites “further comprising adding a food-grade salt derived from an organic or mineral acidifying agent prior to subjecting the mixture to heat in a microwave”. There is insufficient antecedent basis for the limitation 
Claim 38 depends from claim 21 and recites “further comprising adding at least one of flavour additives, colourant additives, and sweeteners”. It is unclear where the additives/sweeteners are added to, or at what stage the additives/sweeteners are added. For the purpose of examination, the limitation is interpreted to mean adding at least one of flavour additives, colourant additives, and sweeteners to the food-grade liquid protein concentrate of animal or plant origin prior to subjecting the food-grade liquid protein concentrate to heat in the microwave. Clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21, 27-29, 34, 36-38 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Witte US Patent Application Publication No. 2007/0092616, hereinafter referred to as Witte.
Regarding claims 20-21, Witte teaches a method of making a dry expanded food product (e.g., a puffed snack product) comprising the steps of combining a food-grade protein concentrate of vegetable origin (for example, soy protein concentrate or isolate) and water apparently at room temperature to create a mixture, and expanding the mixture and reducing water of the mixture to 1-4%, wherein the step of expanding the mixture consisting of subjecting the mixture to heat in a microwave ([0037-0038; 0056; 0059; 0065]). The mixture of protein concentrate and water reads on “a food-grade liquid protein concentrate” as recited in claim 21.
Regarding claims 27 and 36, Witte teaches adding starch or maltodextrin to the mixture prior to expansion ([0025]). Starch and maltodextrin are interpreted to read on “food-grade texturizing additive.
Regarding claims 28 and 37, Witte teaches adding a salt such as salts of benzoic acid, salt of propionic acid, sodium nitrite, etc., to the mixture prior to expansion ([0029]). Those salts are interpreted to read on “food grade salt derived from an organic or mineral acidifying agent”.
Regarding claims 29 and 38, Witte teaches adding flavoring agent and sweetener (e.g., sugar) to the mixture ([0025; 0027]). 
Regarding claims 34 and 40, Witte teaches that the protein concentrate comprises both animal and plant food grade protein concentrate ([0014; 0021]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections 9set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 31-33, 35 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Witte as applied to claims 20 above.
Regarding claims 31 and 35, Witte teaches what has been recited above but is silent regarding that the air cells occupy at least of 50% of a volume of the dry expanded food as recited in claim 31 or the degree of expansion as recited in claim 35. However, Witte teaches subjecting the mixture to a drying step prior to expansion by heat such that the mixture has sufficient level of moisture to allow good expansion ([0049]); Witte further teaches that puffing operation expands the mixture and produces an expanded, structured, textured, porous product having cells formed by the sudden release of moisture contained within the wafer, and conditions such as moisture, time, etc. could be manipulated so as to obviate the development of undesired taste, flavor, discoloration, and the like (0056]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have optimized the condition of drying and the conditions of expansion (e.g., moisture, time, etc.). Doing so would ensure that the puffed product has desired degree of expansion to obviate the development of undesired taste, flavor, discoloration, and the like. As such, 
Regarding claims 32-33 and 41, Witte teaches that the puffed snack comprises starch as an additive ([0025]). Witte further teaches that the puffed snack broadly comprises 0.5-70% vegetable protein, 0.1-60% non-vegetable protein, 1-10% water and 0.1-20% flavoring agent ([0062-0063; 0065-0066]). As such, Witte teaches a starch content that reasonably overlaps with, encompasses or falls within those recited in claims 32-33 and 40 (for example, in the case that the snack comprises 82 % protein, 4% water and 10% flavoring agent, the starch content can be 4%).   In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Witte as applied to claim 20 above, and further in view of Corinne FR 2750015 A1 (English translation relied on for rejection, hereinafter referred to as Corinne).
Regarding claim 23, Witte teaches microwave heating but is silent regarding microwave heating under vacuum. Corinne teaches a method of producing a dry expanded food product comprising treating the precursor in a microwave oven under vacuum to a water content of less than 10% (page 1, line 19-22).Corinne further teaches that a microwave treatment under vacuum as carried out in the process of the present invention has the advantage of not causing deterioration of the treated food product (page 2, line 50-59). Both Witte and Corinne are directed to the methods of making dry expanded food through using microwave heating. It would have been .
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Witte as applied to claim 20 above, and further in view of Eves US Patent No. 4,441,003 (hereinafter referred to as Eves).
Regarding claim 24, Witte teaches microwave heating but is silent regarding the microwave device is a microwave tunnel. Eves teaches that microwave tunnel (e.g., converyorized microwave oven) is very commonly applied in food processing, and that  converyorized microwave oven is advantageous in delivering higher output and automatic loading and unloading equipment is more readily adaptable conveyor system (column 1, line 6-28). Both Witte and Eves are directed to methods of processing food with a microwave. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Witte by using converyorized microwave oven to heat the food of Witte, for the reason that microwave tunnel is well known in the food art, and that converyorized microwave oven is advantageous in delivering higher output and automatic loading and unloading equipment is more readily adaptable conveyor system.
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Witte in view of Corinne as applied to claim 23 above, and further in view of Eves US Patent No. 4,441,003 (hereinafter referred to as Eves).
Regarding claim 26, Witte teaches microwave heating but is silent regarding the microwave device is a microwave tunnel. Eves teaches that microwave tunnel (e.g., .
Claims 30 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Witte as applied to claims 20-21 above, and further in view of Walther US Patent Application Publication No. 2016/0205985 (hereinafter referred to as Walther).
Regarding claims 30 and 39, Witte teaches that the puffed snack comprises vegetable or non-vegetable based proteins such as soy protein, oat, barley protein, meat and meat by-product ([0015; 0021]. Witte is silent regarding insect protein. Walther teaches that soy protein, oat protein, barley protein and insect protein are suitable for making a high protein food product such as an expanded protein food (e.g., extruded protein product) ([0037; 0003]), suggesting that the aforementioned proteins are exchangeable in making high protein food such as an extruded protein food. Both Witte and Walther are directed to the methods of making a high protein food such as expanded food. It would have been obvious to one of ordinary skill in the art before the prima facie obviousness determination. See MPEP 2144.07. 
Claims 20-21, 24, 27-29, 32, 34, 36-38 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Hynes WO 2012/140195 A1 (hereinafter referred to as Hynes).
Regarding claims 20-21, Hynes teaches a method of preparing an expanded dry food product (e.g., an expanded high protein snack product) comprising:
-combining, at a temperature of 50 ºC of a protein concentrate of animal or vegetable origin (e.g., casein, whey protein, legume protein isolate, etc.), fat/oil, water, salt and an acidifying agent (page 3, line 1-2; page 10, line 6-8) to form a mixture, the temperature of which falls within that recited in the claim;
-expanding the mixture and reducing water content of the mixture down to a residual content of 2.5-15% or narrowly 3.5-10%  to obtain the expanded dry food product; wherein the step of expanding the mixture consisting of subjecting the mixture to heat in a microwave (page 3, line 6-7; page 5, line 24-26).
The water content of the expanded dry food product as disclosed by Hynes overlaps with those recited in the claim. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Regarding claim 24, Hynes teaches that the microwave is a microwave tunnel (e.g., converyorized microwave) (page 11, line 20-25).
Regarding claims 27-29 and 36-38, Hynes teaches adding a food grade texturizing additive (e.g., starch), organic salt, mineral salt, flavoring, coloring, etc. prior to expansion (page 3, line  3, 16 and 21-24, page 10, line 7-8; page 13, line 10.
Regarding claims 34 and 40, Hynes teaches that the dry expanded food comprises both animal and plant protein concentrates (claim 6).
Regarding claim 32, Hynes teaches that before expansion the mixture comprises 40-65% water and 5-30% starch, and that after expansion by a microwave, the expanded dry food comprises 2.5-15% water (page 5, line 24-26; page 8, Table 2). As such, Hynes teaches a starch content that overlaps with that recited in the claim (for example, if before expansion 100 g mixture comprises 40 g water and 5 g starch, and after the expansion assuming a water content of 5%, then the starch content in the dry expanded product is roughly 8%). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I). 


Response to Arguments
Applicant's arguments filed 06/24/2021 have been fully considered and the examiner’s response is shown below:
Applicant’s argument on pages 7-10 of the Remarks regarding Witte teaches expansion by extrusion thus failing to teach the limitation that the step of expansion consisting of subjecting the mixture to heat in a microwave ([0037-0038; 0056; 0059; 0065]). 
For the forgoing reason, applicant’s assertion on pages 10-11 of the Remarks regarding Witte failing to teach residual water content or microwave heating in para. [0008; 0013; 0056; 0059] of Witte is not accurate.
Applicant argues on page 11 of the Remarks that Witte and Corinne are not combinable. However, applicant fails to advise why.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334.  The examiner can normally be reached on 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHANGQING LI/Examiner, Art Unit 1793